Citation Nr: 1042659	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease and 
hypertension disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and  B.H.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1941 to March 
1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 2005, a statement of the 
case was issued in May 2006, and a substantive appeal was 
received in June 2006.

Issues of service connection for skin disability had been on 
appeal, but the Veteran withdrew the appeals as to those issues 
in May 2006.  He presented testimony during an RO hearing in 
November 2008, and failed to appear for a Board hearing in 
September 2010.  A transcript of the November 2008 hearing is 
contained in the claims folder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed secondary service connection for coronary 
artery disease and for hypertension.  One contention is that his 
coronary artery disease and hypertension are causally related to 
blood flow or circulation problems associated with his service-
connected cold injuries of the bilateral hands and feet. 

Although the RO did obtain a December 2008 VA medical opinion to 
the effect that the coronary artery disease was less likely than 
not caused by the service-connected cold injury, the opinion did 
not clearly address hypertension, nor did it address aggravation 
by the service-connected cold injuries.  Disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310.  The 
Board also notes that secondary service connection on the basis 
of aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a non-
service-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The questions involved are clearly medical in nature and must be 
addressed by medical personnel.  The Board may not render a 
medical opinion nor attempt to read anything into the December 
2008 opinion which is not clearly addressed.  Although the Board 
regrets further delay, further clarification is necessary before 
the Board may proceed with appellate review. 

In view of the need to return the case for medical clarification, 
the Board also notes that it is not clear from preliminary review 
of the claims file that the Veteran has been furnished with 
secondary service connection notice as is required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West 2002)].  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should furnish the Veteran with 
VCAA secondary service connection notice 
for his claim.  

2.  The RO should schedule the Veteran for 
an appropriate VA examination to address 
the relationship, if any, between the 
Veteran's coronary artery disease and  
hypertension, and his service-connected 
cold injuries to the hands and feet.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner should 
respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's coronary artery disease 
is proximately due to or caused by his  
service-connected cold injury residuals of 
the hands and feet?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's coronary artery disease 
has been aggravated by his  service-
connected cold injury residuals of the 
hands and feet?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's hypertension is 
proximately due to or caused by his  
service-connected cold injury residuals of 
the hands and feet?

     d)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's hypertension has been 
aggravated by his  service-connected cold 
injury residuals of the hands and feet?

The examiner should furnish a rationale 
for all opinions offered. 

If the Veteran does not report for the 
scheduled examination, the claims file 
should nevertheless be made available to 
an appropriate examiner for review and for 
responses to the posed questions. 

3.  In the interest of avoiding further 
remand, the RO should review the VA 
opinion to ensure that it is clearly 
responsive to the posed questions. 

4.  The RO should then review the expanded 
record and readjudicate the claim.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



